Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 01/19/2016. It is noted, however, that applicant has not filed a certified copy of the CN201610033568.2 application as required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because 
The abstract exceeds 150 words in length.  
Correction is required.  See MPEP § 608.01(b).

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second prism being parallelogram prisms must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Figures 9, 15 are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Connecting assembly in claim 1, 23, 27-30, structural recitation in PG-Pub [0013-0017] [0045 0049] with reference element 7;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 23 recites “between optical axes of the first light beam and the second light beam”, claims 13, 25, 26 later recites “the optical axis of the first light beam”, “the optical axis of the second light beam”. It is unclear which axis is being refer back to because the phrase “optical axes of the first light beam and the second light beam” of claim 11 and 23 can be also interprets as there are multiple axes of the first light beam and multiple axes of second light beam. 
For examining purposes and based on applicant’s disclosure, this phrase is being interpreted as “an optical axis of the first light beam and an optical axis of the second light beam”
Claim 11 recites “wherein a spacing between optical axes of the first light beam and the second light beam…two-dimensional endoscope system”. This limitation is indefinite because this process/function is not associated with the structure that is performing such function, which is unclear whether or not the function requires some other non-claimed structure. 


	Claim 13 recites “the same side of the second reflection plane… the same side of the fifth reflection plane”. This limitation is indefinite because there’s no reference regarding which side is being referring to. 

Claim 13 recites the limitation "the optical axis of the first light beam" and “the optical axis of the second light beam” in line 3 and line 17, “the same side” in line 4, 6, 18, 20. 
Claim 25 recites the limitation "the optical axis of the first light beam" and “the optical axis of the second light beam” in line 4 and line 19.  
Claim 26 recites the limitation "the optical axis of the first light beam" and “the optical axis of the second light beam” in line 4 and line 19.  
Claim 15-22, 24 recites “the other end” in line 5/ line 3.
Claim 19-22 “the inner diameter” in line 9, “the external threads” in line 12-13, “the thread” in line 15, “the other end” in line 15, 
There is insufficient antecedent basis for this limitation in the claim. 

Depending claims inherit those defects.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Becker (US Patent 5944655 A).
Regarding claim 11, Becker teaches an endoscope comprising an insert tube (shank 12 Fig.1) comprising:
A first lens (front lens 1 Fig.1) integrated into the insert tube (Fig.1-3); and
A second lens (front lens 2 Fig.1) integrated into the insert tube (Fig.1-3);
An optical machine connecting unit comprising an optical deflection assembly, the optical deflection assembly comprising:
	A first prism (upper prism 13 in Fig.4 or prism 13 in Fig.6, Fig.4-6 shows different optic arrangement) located downstream of the first lens (reflection prism 13 being part of beam deflection arrangement Col.3 line 50-51 Col 4 line 25-27 Fig.4, Fig.6 which is located downstream of first lens 1 as seen in Fig.1-3), in a traveling direction of light beam (along optical path 3 Fig.4, 6) in the endoscope (as seen in Fig.4, 6), wherein the first prism is used for reflecting a first light beam received (optical path 3  reflecting first light beam received by first lens 1 Fig.1-3, 4, 6); and
A second prism (lower prism 13 in Fig.4 or prism 14 in Fig.6) located downstream of the second lens (lower prism 13 in Fig.4 or prism 14 in Fig.6, being part of beam deflection arrangement Col.3 line 50-51 Col 4 line 25-27 Fig.4, Fig.6 which is located downstream of second lens 2 as seen in Fig.1-3), in a travelling direction of light beams in the endoscope (along optical path 4 Fig.4, Fig.6), wherein the second prism is used for reflecting a second light beam received an projected by the second lens (optical path 4 reflecting second light beam received by second lens 2 Fig.1-3, 4, 6), 
Wherein a spacing between optical axes of the first light beam and the second light beam in changed (as seen in Fig.4, 6, the spacing between optical path 3 and optical path 4 is being changed), so as to match an image sensor in a camera connector (CCD/camera head 9 Fig.1-3) of a two-dimensional endoscope system; and, 	a connecting assembly (connecting assembly that is being used to connect camera head 9 and shank 12 together) used for forming a butt joint between the endoscope and the camera connector  (see annotated Fig.1 and 2 below) and limiting a spacing between the optical deflection assembly and the image sensor (by connecting the camera head 9 and the shank 12, the connecting assembly that is being used limits the spacing between the optical deflection assembly(which includes prisms 13/14) and the camera in the camera head 9). 

    PNG
    media_image1.png
    403
    849
    media_image1.png
    Greyscale

Annotated Fig.1 and 2 of Becker

Regarding claim 23, Becker teaches an optical machine connecting device for an endoscope, the optical machine connecting device being used for connecting the endoscope with a camera connector of a two-dimensional endoscope system, the endoscope (Fig.1-3) comprising an insert tube (shank 12 Fig.1-3), the insert tube comprising:
A first lens (front lens 1 Fig.1) integrated into the insert tube (Fig.1-3); and
A second lens (front lens 2 Fig.1) integrated into the insert tube (Fig.1-3);
	Wherein:
	The optical machine connecting device comprises:
		An optical deflection assembly comprising:
A first prism (upper prism 13 in Fig.4 or prism 13 in Fig.6, Fig.4-6 shows different optic arrangement) located downstream of the first (reflection prism 13 being part of beam deflection arrangement Col.3 line 50-51 Col 4 line 25-27 Fig.4, Fig.6 which is located downstream of first lens 1 as seen in Fig.1-3), in a traveling direction of light beam (along optical path 3 Fig.4, 6) in the endoscope (as seen in Fig.4, 6), wherein the first prism is used for reflecting a first light beam received and projected by the first lens (optical path 3  reflecting first light beam received by first lens 1 Fig.1-3, 4, 6); and
A second prism (lower prism 13 in Fig.4 or prism 14 in Fig.6) located downstream of the second lens (lower prism 13 in Fig.4 or prism 14 in Fig.6, being part of beam deflection arrangement Col.3 line 50-51 Col 4 line 25-27 Fig.4, Fig.6 which is located downstream of second lens 2 as seen in Fig.1-3), in a travelling direction of light beams in the endoscope (along optical path 4 Fig.4, Fig.6), wherein the second prism is used for reflecting a second light beam received an projected by the second lens (optical path 4 reflecting second light beam received by second lens 2 Fig.1-3, 4, 6), and
a spacing between optical axes of the first light beam and the second light beam in changed (as seen in Fig.4, 6, the spacing between optical path 3 and optical path 4 is being changed), so as to match an image sensor in a camera connector (CCD/camera head 9 Fig.1-3) of a two-dimensional endoscope system; and, 
a connecting assembly (connecting assembly that is being used to connect camera head 9 and shank 12 together) used for forming a  (see annotated Fig.1 and 2 above) and limiting a spacing between the optical deflection assembly and the image sensor (by connecting the camera head 9 and the shank 12, the connecting assembly that is being used limits the spacing between the optical deflection assembly(which includes prisms 13/14) and the camera in the camera head 9). 



Claims 11-12, 23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Takahashi (US Patent 6306082 B1).
Regarding claim 11, Takahashi teaches an endoscope comprising an insert tube (insert tube 11 Fig.5)  comprising:
A first lens (objective optical system 21a Fig.13) integrated into the insert tube; and
A second lens (objective optical system 21b Fig.13) integrated into the insert tube;
An optical machine connecting unit comprising an optical deflection assembly, the optical deflection assembly comprising:
	A first prism (prism 37c Fig.14) located downstream of the first lens (adapter lens system 32 located downstream of objective optical systems 21 as seen in Fig.11), in a traveling direction of light beam in the endoscope, wherein the first (Fig.11, 14, 16D); and
A second prism (prism 37d Fig.14) located downstream of the second lens (Fig.11), in a travelling direction of light beams in the endoscope, wherein the second prism is used for reflecting a second light beam received an projected by the second lens (Fig.11, 14, Fig.16D Col.16 line 48-65), 
Wherein a spacing between optical axes of the first light beam and the second light beam in changed (see Fig.14 optical axes of images of the relay lens systems, the spacing of these two optical axis (along images 10a 10b) changes), so as to match an image sensor (to match image sensor 33 Fig.14) in a camera connector (which includes the image sensor) of a two-dimensional endoscope system; and, 	
a connecting assembly (although the connecting assembly is not shown in this particular embodiment, Fig.16A-Fig.17C teaches alternative way to connect all the components together) used for forming a butt joint between the endoscope and the camera connector and limiting a spacing between the optical deflection assembly and the image sensor (Fig.16A-Fig.17C teaches alternative way to use utilize connecting assembly to connects lens system to a camera connector (e.g. image taking devices 33a/33b), which limits the spacing between the optical deflection assembly and the image sensor Col.18 line 23-67, Col.17 line 1-14).

Regarding claim 12, Takahashi teaches wherein both of the first prism (37c Fig.14) and the second prism (37d Fig.14) are parallelogram prisms (Fig.14)
Regarding claim 23, Takahashi teaches an optical machine connecting device for an endoscope, the optical machine connecting device being used for connecting the endoscope with a camera connector of a two-dimensional endoscope system, the endoscope comprises an insert tube (insert tube 11 Fig.5), the insert tube comprising:
A first lens (objective optical system 21a Fig.13) integrated into the insert tube; and
A second lens (objective optical system 21b Fig.13) integrated into the insert tube;
wherein
the optical machine connecting unit comprises: 
an optical deflection assembly, the optical deflection assembly comprising:
A first prism (prism 37c Fig.14) located downstream of the first lens (adapter lens system 32 located downstream of objective optical systems 21 as seen in Fig.11), in a traveling direction of light beam in the endoscope, wherein the first prism is used for reflecting a first light beam received and projected by the first lens (Fig.11, 14, 16D); and
A second prism (prism 37d Fig.14) located downstream of the second lens (Fig.11), in a travelling direction of light beams in the endoscope, wherein the second prism is used for reflecting a second light beam received an projected by the second lens (Fig.11, 14, Fig.16D Col.16 line 48-65), 
And,
(see Fig.14 optical axes of images of the relay lens systems, the spacing of these two optical axis (along images 10a 10b) changes), so as to match an image sensor (to match image sensor 33 Fig.14) in a camera connector (which includes the image sensor) of a two-dimensional endoscope system; and, 	
a connecting assembly (although the connecting assembly is not shown in this particular embodiment, Fig.16A-Fig.18 teaches alternative way to connect all the components together, such as including an adapter optical system 44 in Fig.16A-C, which evidence that a connecting assembly can be use to establish connection between optical systems and camera) used for forming a butt joint between the endoscope and the camera connector and limiting a spacing between the optical deflection assembly and the image sensor (Fig.16A-Fig.18C teaches alternative way to use utilize connecting assembly to connects lens system to a camera connector (e.g. image taking devices 33a/33b), which limits the spacing between the optical deflection assembly and the image sensor Col.18 line 23-67, Col.17 line 1-14).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 15, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Feinbloom (US Patent 4413278).
Regarding claims 15 and 16, Takahashi teaches limitation stated above, Fig.16-18 exhibits different type of connection using optical adapter, however, does not show the detail of the particular connection recites in claims 15 and 16.

Feinbloom in the art of optical coupling between endoscope and camera, discloses a connecting assembly (optical coupler Fig.5) comprises: 
A positioning screw (screws/pins 55 Fig.5A); and
A connecting collar (outer split cylinder 51 Fig.5A) which is formed with an inner shoulder of one end thereof (cylinder 51 has an inner side and outer side, inner side being considered as inner shoulder), while the other end thereof is detachably and fixedly connected to the camera connector (threaded section 60 which will engage the camera Col.4 line 30-34);
Wherein:
the connecting collar (51) is provided with a screw hole matched with the positioning screw (hole for the screw /pin 55) on a side wall of the one end (pin 55 slide through slot 50 indicates there’s hole for the screw/pin 55 on the inner end of the cylinder portion Col.4 line 24-29);
the one end of the connecting collar is sheated on one end of the insert tube (when using Feinbloom’s optical coupler on an endoscope, the coupler is connected to the endoscope and being dispose on the outside of the endoscope shown in Fig.1, therefore partially sheated on one end of the insert tube), and the insert tube can rotate about an axis of the connecting collar relative to the connecting collar (the endoscope capable of rotating about a central axis before connecting the coupler (for example by an operator); and
When the endoscope is butt-joined (connecting) with the camera connector, an end face of the one end of the insert tube (the end that’s connecting to the optical coupler) is rested against the inner shoulder (when coupled, the end of the insert tube that’s connecting to the coupler is fixed in the coupler which is rested against the inner shoulder, see Feinbloom annotated Fig.1 below).

    PNG
    media_image2.png
    338
    837
    media_image2.png
    Greyscale

Feinbloom annotated Fig.1
(MPEP 2143)

Regarding claims 19 and 20, Takahashi teaches limitation stated above and exhibits different type of connection using optical adapter, further, Takahashi teaches the insert tube having inner threads (Fig.18) on one end thereof, to from a connection an optical system with matching outer thread (as seen in Fig.18), where the internal thread of insert tube and the outer thread of the optical system is opposite direction (in order to join together forming a connection). However, Takahashi does not show the detail of the particular connection recites in claims 19 and 20.

Feinbloom in the art of optical coupling between endoscope and camera, discloses a connecting assembly comprises:
	A fixed connecting ring, the other end (of fixed connecting ring) is fixedly connected to the camera connector by threads (cylinder having an end section including threaded section 60 Fig.5-6 which is being use to engage camera Col.4 line 30-34); and
	A rotary connecting ring (adjustment nut 58 Fig.6), one end (inner end) of which is buckled on one end on the fixed connecting ring (Col.4 line 40-41), wherein the inner diameter of the fixed connecting ring is less than that of the rotary connecting (inner diameter of cylinder which includes threaded section 60 is smaller than adjustment nut 58 as seen in Fig.6);
When the endoscope is forming a connection with a camera connector, an end face of one end of the insert tube (the proximal end which connects to the optical coupler shown in Fig.1) is rested against an end face of the one end o the fixed connecting ring (seen in Fig.1 and Fig.5A, by coupling optical coupler to endoscope, the insert tube is resting against the fix connecting ring (cylinder)).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Takahashi and, to use the optical coupler as taught by Feinbloom, and using matching internal/external thread as a method to from a connection such as taught by Takahashi, to yield a predictable result of provide focus adjustment if needed in order to facilitate clearer imaging (Feinbloom Col.1 line 55-62) for medical imaging apparatus (MPEP 2143).


2.	Claims 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US Patent Application Publication No.2011/0043612 A1) in view of Takahashi.
Regarding claim 27, Keller teaches a method for modifying a two-dimensional endoscope system, the two-dimensional endoscope system comprising a two-dimensional endoscope, a camera connector and a rear-end processing device, wherein the method comprises (traditional endoscope which receive signal image corresponding to a single path indicates that this traditional endoscope is a 2D endoscope. [0048] Keller’s system includes a camera connector 790 Fig.8, and a read-end processor 790 Fig.7. [0048] describe the modification of the 2D endoscope):
Selecting a three-dimensional endoscope matched with the camera connector (camera 780 match endoscope 710 [0047]) to replace the two-dimensional endoscope (traditional endoscope that receives single image with single optical path, which is being considered as 2D endoscope, is being replace by 3D endoscope 710 [0048]),
Butt joining the three-dimensional endoscope with the camera connector by the connecting assembly and limiting a spacing between an optical assembly and an image sensor in the camera connector (by forming connection between endoscope 710 and 780 Fig.7 by connecting assembly exemplify in Fig.9 [0047], limits the spacing between optical elements in endoscope and camera 780), and
Upgrading and replacing the rear-end processing device with a rear-end processing device of a three-dimensional endoscope system (by using a 3D endoscope 710 instead of traditional endoscope described in paragraph 48, the respective processor will be changes to provide processing suitable to 3D endoscope [0047-48]). 
Keller teaches method state above, however, does not disclose the particular 3D endoscope recites in claim 11.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Keller to include endoscope taught by Takahashi, to apply the method of replacement of the two dimensional endoscope system.
Regarding claim 28, Keller teaches limitation stated above, however, does not disclose the particular 3D endoscope recites in claim 12.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Keller to include endoscope taught by Tkahashi, to apply the method of replacement of the two dimensional endoscope system.


3.	Claims 13, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Holfer (US 2014/0293415 A1).
Regarding claim 13 and 25, Becker teaches limitation stated above, however, does not teach the specific arrangement of reflection plane as recites in claim 13 or 25.
Holfer in the art of optical endoscope teaches an endoscope 1 having two prisms (optical elements 9 10, optical elements 11 12) each transmitting an optical path 3, 4, wherein the first prism (9 10 Fig.1) comprises:
A second reflection plane 16 Fig.1 being parallel to an optical axis of the first light beam 3,
A first reflection plane 15 being located on the same side of the second reflection plane (both reflection plane 15 and 16 are on the left side as seen in Fig.1),
A third reflection plane 17 being located on the same side of the second reflection plane (both reflection plane 17 and 16 are on the left side as seen in Fig.1), 
(third reflection plane 17 located downstream of first reflection plane 15 Fig.1) the spacing between the first reflection plane and the second reflection plane decreases gradually (see annotated enlarged Fig.1(1) below, double arrows dotted line indicates spacing 2 is less than spacing 1 indicates the spacing decreases gradually in a travelling direction of light beam), the spacing between the third reflection plane and the second reflection plane increase gradually (see double arrows dotted line of spacing 3 and 4 in annotated enlarged Fig.1(1) below), and an included angle between the first reflection plane and the second reflection plane(see annotated enlarged Fig.1 (2) below, indicated by solid arrows) is equal to an included angle between the third reflection plane and the second reflection plane (indicated by dotted arrows, these two angles appear to be equal),

    PNG
    media_image3.png
    715
    415
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    715
    399
    media_image4.png
    Greyscale

	Annotated Enlarged Fig.1(1)			Annotated Enlarged Fig.1(2)

And,
the second prism (11, 12 Fig.1) comprises:
A fifth reflection plane 19 Fig.1 being parallel to an optical axis of the second light beam 4,
(both reflection plane 18 and 19 are on the right side as seen in Fig.1),
A sixth reflection plane 20 being located on the same side of the fifth reflection plane (both reflection plane 20 and 19 are on the right side as seen in Fig.1), 
Wherein, in the travelling direction of light beam in an endoscope, the sixth reflection plane is located downstream of the fourth reflection plane (sixth reflection plane 20 located downstream of fourth reflection plane 18 Fig.1) the spacing between the fourth reflection plane and the fifth reflection plane decreases gradually (see Fig.1, similar to annotated enlarged Fig.1(1) above), the spacing between the sixth reflection plane and the fifth reflection plane increase gradually (see Fig.1, similar to annotated enlarged Fig.1(1) above), and an included angle between the fourth reflection plane and the fifth reflection plane is equal to an included angle between the sixth reflection plane and the fifth reflection plane (see Fig.1, similar to annotated enlarged Fig.1(2) above).

It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Becker to include this particular optical elements arrangement such as that taught by Holfer, to increase the mechanical robustness of an endoscope of the overall system Holfer [0006-0007].



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Holfer, further in view of Sinclair (US Patent Application Publication No.2014/0066756 A1).
Regarding claim 14, Becker in view of Holfer teaches limitation stated above, Holder further teaches the first prism (9 10 Fig.1) comprises 
A first front prism 9 on which the first reflection plane 15 is located (Fig.1); and a first rear prism 10 on which the second 16 reflection plane and the third reflection plane 17 are located Fig.1;
And the second prism comprises:
A second front prism 11 on which the fourth reflection plane 18 is located Fig.1, and a second rear prism 12, on which the fifth reflection plane 19 and the sixth reflection plane 20 are located.
Becker in view of Holfer discloses optical assembly and a butt joint connection between optical elements and camera connector (camera head 9 of Becker), however, does not explicitly discloses how the optical elements are being fixed together, and an anti-reflection film is coated on the butt-joint surface.

Sinclair in the art of optical imaging system disclose a method of joining two optical elements together by glue Fig.1 [0004, 0037], and one of the optical element is coated with anti-reflective coating (claim 5).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Becker and Holfer to include use glue to fixed two optical elements together such as taught by Sinclair, to yield a predictable .



5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Holfer, Sinclair, further in view of Feinbloom.
Regarding claim 18, Becker, Holfer, Sinclair teaches limitation stated above, Becker discloses a connection between optical elements and camera head 9 in Fig.1 of Becker, however, does not show the detail of the particular connection recites in claim 18.

Feinbloom in the art of optical coupling between endoscope and camera, discloses a connecting assembly (optical coupler Fig.5) comprises: 
A positioning screw (screws/pins 55 Fig.5A); and
A connecting collar (outer split cylinder 51 Fig.5A) which is formed with an inner shoulder of one end thereof (cylinder 51 has an inner side and outer side, inner side being considered as inner shoulder), while the other end thereof is detachably and fixedly connected to the camera connector (threaded section 60 which will engage the camera Col.4 line 30-34);
Wherein:
the connecting collar (51) is provided with a screw hole matched with the positioning screw (hole for the screw /pin 55) on a side wall of the one end (pin 55 slide through slot 50 indicates there’s hole for the screw/pin 55 on the inner end of the cylinder portion Col.4 line 24-29);
the one end of the connecting collar is sheated on one end of the insert tube (when using Feinbloom’s optical coupler on an endoscope, the coupler is connected to the endoscope and being dispose on the outside of the endoscope shown in Fig.1, therefore partially sheated on one end of the insert tube), and the insert tube can rotate about an axis of the connecting collar relative to the connecting collar (the endoscope capable of rotating about a central axis before connecting the coupler (for example by an operator); and
When the endoscope is butt-joined (connecting) with the camera connector, an end face of the one end of the insert tube (the end that’s connecting to the optical coupler) is rested against the inner shoulder (when coupled, the end of the insert tube that’s connecting to the coupler is fixed in the coupler which is rested against the inner shoulder, see Feinbloom annotated Fig.1 above).

It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Becker, Holfer and Sinclair, to apply the method of optical coupling using optical coupler as taught by Feinbloom, to yield a predictable result of provide focus adjustment if needed in order to facilitate clearer imaging (Col.1 line 55-62) for medical imaging apparatus (MPEP 2143)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Holfer, Sinclair, Feinbloom, further in view of Takahashi.
Regarding claim 22, Becker, Holfer, Sinclair teaches limitation stated above, Becker discloses a connection between optical elements and camera head 9 in Fig.1 of Becker, however, does not show the detail of the particular connection recites in 22. 

Feinbloom in the art of optical coupling between endoscope and camera, discloses a connecting assembly comprises:
	A fixed connecting ring, the other end (of fixed connecting ring) is fixedly connected to the camera connector by threads (cylinder having an end section including threaded section 60 Fig.5-6 which is being use to engage camera Col.4 line 30-34); and
	A rotary connecting ring (adjustment nut 58 Fig.6), one end (inner end) of which is buckled on one end on the fixed connecting ring (Col.4 line 40-41), wherein the inner diameter of the fixed connecting ring is less than that of the rotary connecting ring (inner diameter of cylinder which includes threaded section 60 is smaller than adjustment nut 58 as seen in Fig.6);
When the endoscope is forming a connection with a camera connector, an end face of one end of the insert tube (the proximal end which connects to the optical coupler shown in Fig.1) is rested against an end face of the one end o the fixed connecting ring (seen in Fig.1 and Fig.5A, by coupling optical coupler to endoscope, the insert tube is resting against the fix connecting ring (cylinder)).
(MPEP 2143).

Takahashi in the art of optical imaging, teaches different alternative to connects optical systems in the endoscope to a different optical system (Fig.16-18), one of the method includes the distal optical system having inner threaded portion (system 42 Fig.18A), the proximal optical system having external threaded portion (system 43 Fig.18A), and these threaded portion match to from a connection.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Becker, Holfer, Sinclair, and Feinbloom to use matching internal/external threads to from a connection, such as that taught by Takahashi, as an alternative way to connects two optical systems together.



7.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Becker, Holfer, Sinclair, further in view of Feinbloom.
Regarding claim 30, Keller teaches limitation stated above, however, does not disclose the particular 3D endoscope recites in claim 14.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Keller to include endoscope taught .

8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Holfer, further in view of Feinbloom.
Regarding claim 17, Becker and Holfer teaches limitation stated above, Becker discloses a connection between optical elements and camera head 9 in Fig.1 of Becker, however, does not show the detail of the particular connection recites in claim 17.
Feinbloom in the art of optical coupling between endoscope and camera, discloses a connecting assembly (optical coupler Fig.5) comprises: 
A positioning screw (screws/pins 55 Fig.5A); and
A connecting collar (outer split cylinder 51 Fig.5A) which is formed with an inner shoulder of one end thereof (cylinder 51 has an inner side and outer side, inner side being considered as inner shoulder), while the other end thereof is detachably and fixedly connected to the camera connector (threaded section 60 which will engage the camera Col.4 line 30-34);
Wherein:
the connecting collar (51) is provided with a screw hole matched with the positioning screw (hole for the screw /pin 55) on a side wall of the one end thereof (pin 55 slide through slot 50 indicates there’s hole for the screw/pin 55 on the inner end of the cylinder portion Col.4 line 24-29);
(when using Feinbloom’s optical coupler on an endoscope, the coupler is connected to the endoscope and being dispose on the outside of the endoscope shown in Fig.1, therefore partially sheated on one end of the insert tube), and the insert tube can rotate about an axis of the connecting collar relative to the connecting collar (the endoscope capable of rotating about a central axis before connecting the coupler (for example by an operator); and
When the endoscope is butt-joined (connecting) with the camera connector, an end face of the one end of the insert tube (the end that’s connecting to the optical coupler) is rested against the inner shoulder (when coupled, the end of the insert tube that’s connecting to the coupler is fixed in the coupler which is rested against the inner shoulder, see Feinbloom annotated Fig.1 above).

It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Becker and Holfer, to apply the method of optical coupling using optical coupler as taught by Feinbloom, to yield a predictable result of provide focus adjustment if needed in order to facilitate clearer imaging (Col.1 line 55-62) for medical imaging apparatus (MPEP 2143)


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Holfer, Feinbloom, further in view of Takahashi.
Regarding claim 21, Becker, Holfer teaches limitation stated above, Becker discloses a connection between optical elements and camera head 9 in Fig.1 of Becker, however, does not show the detail of the particular connection recites in 21. 

Feinbloom in the art of optical coupling between endoscope and camera, discloses a connecting assembly comprises:
	A fixed connecting ring, the other end (of fixed connecting ring) is fixedly connected to the camera connector by threads (cylinder having an end section including threaded section 60 Fig.5-6 which is being use to engage camera Col.4 line 30-34); and
	A rotary connecting ring (adjustment nut 58 Fig.6), one end (inner end) of which is buckled on one end on the fixed connecting ring (Col.4 line 40-41), wherein the inner diameter of the fixed connecting ring is less than that of the rotary connecting ring (inner diameter of cylinder which includes threaded section 60 is smaller than adjustment nut 58 as seen in Fig.6);
When the endoscope is forming a connection with a camera connector, an end face of one end of the insert tube (the proximal end which connects to the optical coupler shown in Fig.1) is rested against an end face of the one end o the fixed connecting ring (seen in Fig.1 and Fig.5A, by coupling optical coupler to endoscope, the insert tube is resting against the fix connecting ring (cylinder)).
(MPEP 2143).

Takahashi in the art of optical imaging, teaches different alternative to connects optical systems in the endoscope to a different optical system (Fig.16-18), one of the method includes the distal optical system having inner threaded portion (system 42 Fig.18A), the proximal optical system having external threaded portion (system 43 Fig.18A), and these threaded portion match to from a connection.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Becker, Holfer, and Feinbloom to use matching internal/external threads to from a connection, such as that taught by Takahashi, as an alternative way to connects two optical systems together.

10.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Becker further in view of Holfer.
Regarding claim 29, Keller teaches limitation stated above, however, does not disclose the particular 3D endoscope recites in claim 13.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Keller to include endoscope taught .


11.	Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi.
Regarding claim 24, Takahashi teaches limitation stated above, and exhibits different ways of establish connection between the first and second lens in insert tube to a certain type of optical system, to image sensor (with or without an adapter including an optical system being a separate connection, see Fig.16A-18). However, Takahashi Fig.14 does not particular disclose the optical machine connecting device in particular arrangement as recites in claim 24. 
Takahashi Fig.18 (ninth embodiment) exemplify optical system unit 43 can be consider as connecting assembly, which comprises a connecting collar (housing of 43 being circular cylindrical shape Fig.18A), one end of connecting collar is fixedly connected to one end of the insert tube by threads (distal end of 43 having external threads connecting to objective optical system 42 with internal threads Fig.18A), while the other end thereof is fixedly connected to the camera connector by threads (proximal ends of optical system 43 comprises threaded portion as seen in Fig.18A and Fig.18B, which can be connecting to a camera connector via an adapter optical system unit 44 (Fig.16 Fig.19A) or directly connecting to a camera connector (Fig.16)); and  
(37c 37d Fig.14) are mounted within the connecting collar (as suggested by Fig.17C, prisms 37c and 37d which is part of an adapter optical system 32 Col.16 line 55-65 can be combine with the optical system 43 which shares the same housing Fig.17A-Fig17C, thus are considered mounted within the connecting collar).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Takahashi’s prisms in Fig.14 to be include to different optical systems such as optical system unit, as a connecting assembly such as that taught by Takahashi’s ninth embodiments, as an alternative arrangement between different optical units to obtain desire visual field angle (Col.19 line 16-24).



12.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Takahashi, further in view of Holfer.
Regarding claim 26, Takahashi teaches limitation stated above, however, does not teach the specific arrangement of reflection plane as recites in claim 26.
Holfer in the art of optical endoscope teaches an endoscope 1 having two prisms (optical elements 9 10, optical elements 11 12) each transmitting an optical path 3, 4, wherein the first prism (9 10 Fig.1) comprises:
A second reflection plane 16 Fig.1 being parallel to an optical axis of the first light beam 3,
(both reflection plane 15 and 16 are on the left side as seen in Fig.1),
A third reflection plane 17 being located on the same side of the second reflection plane (both reflection plane 17 and 16 are on the left side as seen in Fig.1), 
Wherein, in the travelling direction of light beam in an endoscope, the third reflection plane is located downstream of the first reflection plane (third reflection plane 17 located downstream of first reflection plane 15 Fig.1) the spacing between the first reflection plane and the second reflection plane decreases gradually (see annotated enlarged Fig.1(1) below, double arrows dotted line indicates spacing 2 is less than spacing 1 indicates the spacing decreases gradually in a travelling direction of light beam), the spacing between the third reflection plane and the second reflection plane increase gradually (see double arrows dotted line of spacing 3 and 4 in annotated enlarged Fig.1(1) below), and an included angle between the first reflection plane and the second reflection plane(see annotated enlarged Fig.1 (2) below, indicated by solid arrows) is equal to an included angle between the third reflection plane and the second reflection plane (indicated by dotted arrows, these two angles appear to be equal),  And,
the second prism (11, 12 Fig.1) comprises:
A fifth reflection plane 19 Fig.1 being parallel to an optical axis of the second light beam 4,
(both reflection plane 18 and 19 are on the right side as seen in Fig.1),
A sixth reflection plane 20 being located on the same side of the fifth reflection plane (both reflection plane 20 and 19 are on the right side as seen in Fig.1), 
Wherein, in the travelling direction of light beam in an endoscope, the sixth reflection plane is located downstream of the fourth reflection plane (sixth reflection plane 20 located downstream of fourth reflection plane 18 Fig.1) the spacing between the fourth reflection plane and the fifth reflection plane decreases gradually (see Fig.1, similar to annotated enlarged Fig.1(1) above), the spacing between the sixth reflection plane and the fifth reflection plane increase gradually (see Fig.1, similar to annotated enlarged Fig.1(1) above), and an included angle between the fourth reflection plane and the fifth reflection plane is equal to an included angle between the sixth reflection plane and the fifth reflection plane (see Fig.1, similar to annotated enlarged Fig.1(2) above).

It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Takahashi to include this particular optical elements arrangement such as that taught by Holfer, to increase the mechanical robustness of an endoscope of the overall system Holfer [0006-0007].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795